Citation Nr: 1343220	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through November 2011; such records were considered by the RO in the May 2012 statement of the case (SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he suffers from hearing loss and tinnitus as a result of his in-service noise exposure.  The Board notes that while the Veteran's military occupational specialty (MOS) of Pharmacy Specialist is listed in the Department of Defense's Duty MOS Noise Exposure Listing as having a low probability of noise exposure, he has asserted noise exposure while working in a Field Hospital at the Ton Son Nhut Air Force Base in Vietnam.  Specifically, he has asserted that he was exposed to noise from heavy equipment, helicopters and small arms fire.

The Veteran was afforded a VA audiological evaluation to determine the nature and etiology of his claims in February 2007.  The VA audiologist opined the Veteran's hearing loss and tinnitus were not caused by or a result of in-service noise as his hearing was within normal limits at service entrance and separation and there was not a significant threshold shift.  The audiologist specified that this in-service noise exposure included noise from low flying helicopters and/or the explosion of satchel bags in the Veteran's proximity.

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In this case, the September 2010 VA examiner did not discuss the Veteran's lay assertions of having hearing loss since serving in Vietnam.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contention into consideration.  The Board also notes that the examination report appears to suggest a relationship between the Veteran's hearing loss and tinnitus.  As such, this issue must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2010 VA examiner for an addendum opinion.  If the examiner who drafted the September 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current bilateral hearing loss and/or tinnitus is due to service, including to exposure to acoustic trauma.  

The reviewing examiner is also requested to provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any service-related hearing loss caused tinnitus.  If it is found that a service-related hearing loss did not cause tinnitus, state whether it aggravates tinnitus beyond its natural progression and if so, identify that aspect of the disability which is due to such aggravation.

In addressing the questions above, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing with a low probability of noise exposure as well as the Veteran's reports of noise exposure in conjunction with his service at Ton Son Nhut Air Force Base in Vietnam.  In addition, the examiner should specifically address the Veteran's contention of experiencing hearing loss while in Vietnam.  See June 2010 claim.  Moreover, the examiner should clarify the extent and nature of the Veteran's post-service occupational noise exposure, including during his reported work in construction and as a microbiologist.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service, to include his report of having hearing loss which started while in Vietnam and continued thereafter.  See June 2010 claim.  The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


